Title: The Committee of Secret Correspondence to the Amerìcan Commissioners, 30 December 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


The military defeats that had followed consistently on the Battle of Long Island, and had brought the British so near Philadelphia that Congress had fled to Baltimore, changed the mood of the delegates. The change showed itself immediately after the committee’s letter above of December 21. On the 24th Congress appointed a committee to form a plan for obtaining foreign assistance, on the 28th and 29th debated its report, and on the 30th adopted a series of resolutions that embodied a new approach to foreign policy. Gone was the old optimism, which assumed that French assistance could be had by the offer of a treaty and the promise of neutrality if that treaty brought France and Britain to war. Now the commissioners were authorized to offer much more: military help in obtaining joint control of the fisheries and dividing Newfoundland, while the United States annexed Cape Breton and Nova Scotia; a joint monopoly of American trade with the West Indies; and, if more were needed, a Franco-American assault on British possessions in the Caribbean for the benefit of France alone. Spain was to be offered a commercial alliance and, in return for American use of the Mississippi and the port of Pensacola, military aid in conquering that port and a declaration of war against Portugal. Congress resolved at the same time to widen its circle of friends: commissioners were to be sent, as Deane had suggested, to the courts of Spain, the Empire, Prussia, and Tuscany.These offers to the Bourbon powers gave the original commissioners bargaining points which in fact aroused little interest. The appointment of new commissioners was equally fruitless. They arrived in Paris, discovered that the courts to which they were accredited had no intention of receiving them, grumbled at cooling their heels, importuned Franklin for money, and made a nuisance of themselves.
 
Honorable Gentlemen
Baltimore 30 Decemr. 1776
You will be pleased to receive herewith copies of our letter of the 21st. Inst. and of it’s inclosures, which we recommend to your attention. Since that letter was written, General Washington, having been reinforced by the Troops lately commanded by General Lee and by some Corps of Militia, crossed the Delaware with 2500 men, and attacked a body of the enemy, posted at Trenton, with the success that you will see related in the inclosed hand bill. We hope, this blow will be followed by others, that may leave the enemy not so much to boast of, as they some days ago expected, and we had reason to apprehend.
Upon mature deliberation of all circumstances, Congress deem the speedy declaration of France and European Assistance so indispensibly necessary to secure the Independence of these States, that they have authorized you to make such tenders to France and Spain, as, they hope, will prevent any longer delay of an event, that is judged so essential to the well being of North America. Your wisdom, we know, will direct you to make such use of these powers, as will procure the thing desired on terms as much short of the concessions now offered as possible; but no advantages of this kind are proposed at the risk of a delay that may prove dangerous to the end in view. It must be very obvious to the Court of France, that if Great Britain should succeed in her design of subjugating these States, their Inhabitants, now well trained to arms, might be compelled to become Instruments for making conquest of the French Possessions in the West Indies; which would be a sad Contrast to that security and commercial benefit, that would result to France from the Independence of N. America.
By some accident, in removing the papers from Philadelphia to this place, the Secretary of Congress has mislaid the additional instructions formerly given you, by which you were impowered to negotiate with other Courts besides France.We think it necessary to mention this to you, lest the paper should have got into wrong hands, and because we wish to have a copy sent us by the first good opportunity.
We observe, that Mr. Deane sent his dispatches for this Committee open to Mr. Bingham, but, though we have a good opinion of that Gentleman, yet we think him rather too young to be made acquainted with the business passing between you and us, and therefore wish this may not be done in cases of much importance.
The next opportunity will bring you the determination of Congress concerning the persons, that are to be sent to the Courts of Vienna, Prussia, Spain, and the Grand Duke of Tuscany. In the mean time it is hoped, that through the medium of the Ambassadors from those Courts to that of France, you may be so fortunate, as to procure their friendly mediation for the purposes proposed by Congress.

Our Andrew Doria of 14 Guns has taken a King’s Sloop of war of 12 guns after a smart engagement. In our last we say, the Enemy made near 3000 Prisoners at Fort Washington, but the number is fixed at 2634. The West Indiamen taken by our Cruisers amount to 250 Sail.
The Scarcity of Ships here is so great, that we shall find much difficulty in making the extensive remittances to France, that we ought, in due season, and therefore it will, in our opinion, be an object of great importance to obtain the consent of the Farmers General to send to Virginia and Maryland for any quantity of Tobacco they may chuse, or to the State of North Carolina for any quantity of Naval Stores, which may be wanted for publick use, or to supply the demands of private Merchants. The terms, both as to quantity and price, you will endeavour to learn, and let it be made known to us with all possible expedition, that you may receive an answer thereon.
The Captain of the armed vessel, that carries these dispatches, has orders to deliver them himself to you in Paris, and his vessel will expect his return in a different port from the one he arrives at. He will take your directions about his return, and receive your letters. But the anxiety prevailing here to know your success renders it proper, that he should return with all possible dispatch. Wishing you health, success, and many happy years we remain Honorable Gentlemen your most obedient and very humble Servants
Benja HarrisonRichard Henry LeeJno WitherspoonWill Hooper

P.S The number of prisoners lately taken in the Jersies is about 1100 and Gen. Washington is now advancing upon the enemy who are retreating thro the Jersies towards New York.

  
Endorsed by Franklin: Letter from the Committee of Correspondence dated Dec. 30. 76. Relation of Gen. Washington’s Proceedings in N Jersey Propositions to France Business to be done / Write to propose that the Congress would insure French Vessels.
